 
Exhibit 10.1


First Amendment To Amended And Restated Revolving
Credit and Term Loan Agreement


This FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT (this “First Amendment”) is entered into as of August 7, 2007,
among:  Centerline Holding Company (f/k/a CharterMac) and Centerline Capital
Group Inc. (f/k/a Charter Mac Corporation) (collectively, the “Borrowers”);
those Persons listed as Guarantors on Schedule 1 hereto (each, a “Guarantor,”
and, collectively, the “Guarantors”); those Lenders constituting the Required
Lenders, each as set forth on a counterpart signature page hereto, substantially
in the form of Schedule 2 hereto (the “Required Lenders”); and Bank of America,
N.A., as Swingline Lender, Issuing Bank and Administrative Agent for the Lenders
(in such capacity, the “Administrative Agent”).
 
RECITALS
 
Reference is made to the following facts that constitute the background of this
First Amendment:
 
A.           The parties hereto, among others, have entered into that certain
Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
August 24, 2006 (as further amended and/or restated from time to time, the “Loan
Agreement”).  Capitalized terms used herein and not otherwise defined herein
shall have the same meanings herein as ascribed to them in the Loan Agreement;
 
B.           The Borrowers have requested that the Administrative Agent and the
Required Lenders amend certain financial covenants contained in the Loan
Agreement and make certain other changes to the Loan Agreement ; and
 
C.           The Administrative Agent and the Required Lenders, in accordance
with the terms of Section 23.1 of the Loan Agreement, are willing to grant such
requests, solely upon the terms and conditions set forth in this First
Amendment.
 
NOW, THEREFORE, in consideration of the foregoing recitals and of the
representations, warranties, covenants and conditions set forth herein and in
the Loan Agreement, and for other valuable consideration the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
 
Section 1.        The Loan Agreement is hereby amended as follows:
 
Section 1.1.     Amendment to parties to Loan Agreement.  As of February 9,
2007, the names of certain of the entities that are parties to, or mentioned in,
the Loan Agreement, are hereby replaced with the new names for such entities
that appear next to such names in Schedule 3, attached hereto.
 
Section 1.2.     Amendment to Definition of CAD.  The definition of “CAD” in
Section 1.1 of the Loan Agreement is hereby amended by adding the following
sentence at the end of such definition:
 


--------------------------------------------------------------------------------



“For each four Fiscal Quarter period ending on or before June 30, 2008, there
shall be added to CAD (solely to the extent any such addition has not already
been reflected in the calculation of CAD as set forth in CHC’s Filings for such
four Fiscal Quarter Period) an amount equal to the principal amount of
Supplemental Loans reflected in CHC’s Filings as having become, or otherwise
determined by CHC (in accordance with its past practices) to have
become, impaired between January 1, 2007 through September 30, 2007, but solely
to the extent that such Supplemental Loans remain impaired for such four Fiscal
Quarter period.”
 
Section 1.3.    Amendment to Definition of 4.4% Convertible CRA Shares.  The
definition of “4.4% Convertible CRA Shares” in Section 1.1 of the Loan Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:
 
“4.4% Convertible CRA Shares.  CHC’s 4.4% Convertible Community Reinvestment Act
Preferred Shares described in CHC’s Filings as filed with the SEC from time to
time, and any and all shares of capital stock of CHC with similar
characteristics and terms, including, without limitation, such shares that
possess different dividend rates.”
 
Section 1.4.   Addition of Definition of Supplemental Loans.  Section 1.1 of the
Loan Agreement is hereby amended by adding the following definition in the
appropriate alphabetical order:
 
“Supplemental Loans.  Loans made, from time to time, by CHC or an Affiliate
thereof to Persons engaged in the construction or rehabilitation of multi-family
affordable housing projects intended to qualify for federal low income housing
tax credits pursuant to Section 42 of the Code for construction or other
operating costs, so long as one of the following applies to each of such
projects:  (i) CHC or an Affiliate thereof has sponsored the syndication of the
low income housing tax credit equity associated with such project; or (ii) the
returns to investors in the low income housing tax credit equity associated with
such project have been guaranteed and such guaranty is directly or indirectly
supported by the assets of CHC or an Affiliate thereof.”
 
Section 1.5.     Amendment to Section 2.5.  Section 2.5 of the Loan Agreement is
hereby amended by replacing the phrase “on no more than two occasions” with the
phrase “on no more than three occasions,” and in furtherance of such amendment,
following the date of this First Amendment, the Borrowers shall have the right
to exercise up to two more times the Accordion Option pursuant to which they may
increase the Total Credit Amount by an additional $75,000,000, and the
Borrowers’ rights to exercise the Accordion Option for a second or third time
under Section 2.5 of the Loan Agreement shall expire on the second anniversary
of the Loan Agreement.
 
Section 1.6.     Amendment to Section 10.6.  Section 10.6 of the Loan Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:
 
“10.6    Distributions Prior to Default.  CHC shall make no Distributions so as
to cause the aggregate Distributions made by CHC, during the one year period
ending on the date of the most recent Distribution, to exceed CHC’s CAD for the
four Fiscal
 

- 2 -

--------------------------------------------------------------------------------



Quarter periods most recently ended, except that such aggregate Distributions
may be less than or equal to the percentages set forth below during the time
periods set forth below:
 
Measurement Period:
 
Percentage of CAD:
 
the four Fiscal Quarter period ending on September 30, 2007
 
135%
 
the four Fiscal Quarter periods ending on December 31, 2007 and March 31, 2008
 
115%
 
the four Fiscal Quarter period ending on June 30, 2008
 
105%

 
 provided, however, that portions of the Distributions in an aggregate amount of
$51,500,000 in excess of CAD made by CHC on or before July 3, 2007 in connection
with CHC’s equity buy back program described in CHC’s filings as of the date
hereof may be disregarded for each of the four Fiscal Quarter periods ending on
or before September 30, 2008, but only to the extent that such portions were
actually made during such four Fiscal Quarter period.  The Borrowers and the
Guarantors hereby covenant and agree that they shall not make, permit or suffer
any further buy backs of CHC’s equity until after September 30, 2008; and, from
and after October 1, 2008, such buy backs may be made solely in accordance with
the terms of, and to the extent permitted by, the Loan Agreement and the other
Loan Documents.”
 
Section 1.7.    Amendment to Section 10.15.  Section 10.15 of the Loan Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:
 
“10.15  Adjusted CAD to Fixed Charges Ratio.  CHC shall maintain a ratio of
Adjusted CAD to Fixed Charges as follows for the following periods:
 
Measurement Period:
 
Adjusted CAD to Fixed Charges Ratio:
 
the four Fiscal Quarter period ending on September 30, 2007
 
equal to or greater than 2.00 to 1.00
 
the four Fiscal Quarter periods ending on December 31, 2007 and March 31, 2008
 
equal to or greater than 2.25 to 1.00
 
each four Fiscal Quarter period ending on or after June 30, 2008
 
equal to or greater than 2.75 to 1.00”
 



Section 1.8.   Amendment to Section 10.16.  Section 10.16 of the Loan Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:
 

- 3 -

--------------------------------------------------------------------------------



“10.16.  Minimum CAD.  CHC shall maintain CAD as follows for the following
periods:
 
Measurement Period:
 
CAD:
the four Fiscal Quarter period ending on September 30, 2007
 
equal to or greater than $75,000,000
 
the four Fiscal Quarter periods ending on December 31, 2007 and March 31, 2008
 
equal to or greater than $90,000,000
 
the four Fiscal Quarter period ending on June 30, 2008
 
equal to or greater than $105,000,000
 
the four Fiscal Quarter periods ending on September 30, 2008, December 31, 2008
and March 31, 2009
 
equal to or greater than $110,000,000
 
each four Fiscal Quarter period ending thereafter
 
equal to or greater than $120,000,000”
 



Section 1.9.    Amendment to Section 10.17.  Section 10.17 of the Loan Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:
 
“10.17.  Funded Debt to Adjusted CAD Ratio.  CHC shall maintain a ratio of
Funded Debt to Adjusted CAD as follows:
 
Measurement Period:
 
Funded Debt to Adjusted CAD Ratio:
the four Fiscal Quarter period ending on June 30, 2007
 
equal to or less than 4.25 to 1.00
 
the four Fiscal Quarter period ending on September 30, 2007
 
equal to or less than 5.75 to 1.00
 
the four Fiscal Quarter period ending on December 31, 2007
 
equal to or less than 4.75 to 1.00
the four Fiscal Quarter period ending on March 31, 2008
 
equal to or less than 4.25 to 1.00
 
each four Fiscal Quarter period ending on or after June 30, 2008
 
equal to or less than 4.00 to 1.00”
 



 
Section 1.10.    Amendment to Schedule 10.3.1.  Item #1 from Schedule 10.3.1 of
the Loan Agreement is hereby amended by deleting it in its entirety and
replacing it with the following:
 

- 4 -

--------------------------------------------------------------------------------



              “1.  CMCC Mortgage Warehouse Line.”
 
Section 1.11.   Amendment to Schedule 8.5.4.  Schedule 8.5.4 of the Loan
Agreement is hereby amended by adding a new Item #7 in the correct numerical
position, which shall read as follows:
 
 
“7.  CHC may issue, from time to time, additional shares of CHC common stock or
any additional number of 4.4% Convertible CRA Shares, which are convertible into
additional shares of CHC common stock.

 
Section 2.  Equity Buy Backs Prior to September 30, 2008.  Notwithstanding
Section 1.6 of this First Amendment, in the event that CHC duly delivers to the
Administrative Agent a Compliance Certificate with respect to any Fiscal Quarter
ending on or after September 30, 2007 evidencing full compliance with Sections
10.14 through 10.17 of the Loan Agreement as in effect prior to the date hereof,
and provided that there is not then outstanding any Default, then, from and
after the delivery of such Compliance Certificate, Sections 1.6 through 1.9 of
this First Amendment shall be of no force or effect and Sections 10.14 through
10.17 of the Loan Agreement, as in effect prior to the date hereof, shall be
reinstated and shall be fully binding upon the Borrowers and Guarantors as if
Sections 1.6 through 1.9 of this First Amendment had not been set forth herein,
and Section 10.6 of the Loan Agreement shall be further amended by deleting it
in its entirety and replacing it with the following:
 
 
"10.6  Distributions Prior to Default.  CHC shall make no distributions so as to
cause the aggregate Distributions made by CHC, during the one year period ending
on the date of the most recent Distribution, to exceed CHC’s CAD for the four
consecutive Fiscal Quarter period most recently ended; provided, however, that
portions of the Distributions in an aggregate amount of $51,500,000 in excess of
CAD made by CHC on or before July 3, 2007 in connection with CHC’s equity buy
back program described in CHC’s filings as of the date hereof may be disregarded
for each of the four Fiscal Quarter periods ending on or before September 30,
2008, but only to the extent that such portions were actually made during such
four Fiscal Quarter period.”

 
Section 3.   Acknowledgement, Consent or Waiver.  The Required Lenders, to the
extent applicable, hereby acknowledge or consent to the following, and waive any
Default otherwise arising out of the following:
 
Section 3.1.   The term “Permitted Businesses” as defined in, and/or for
purposes of, Section 10.12 of the Loan Agreement shall include CHC’s origination
and acquisition of corporate loans in the primary and secondary markets, both on
balance sheet and in fund format, with the anticipated use of so-called
collateralized loan obligation (“CLO”) securitizations and other facilities to
lever CHC’s portfolio of such corporate loans.
 
Section 4.    Commitment Fee.  In consideration of the execution and delivery of
this Amendment, the Borrowers agree to pay a commitment fee to the
Administrative Agent on the date hereof, for the ratable benefit of each
Required Lender that agrees to the terms of this
 

- 5 -

--------------------------------------------------------------------------------



Amendment by executing a signature page substantially in the form of Schedule 2
hereto on or before August 7, 2007, in the amount of 0.075% of each such
Required Lenders’ Commitment, which shall be deemed fully-earned and
non-refundable simultaneously with the execution and delivery of this Amendment
(the “Commitment Fee”).  The Commitment Fee shall be remitted by the Agent to
the Required Lenders (including itself as a Required Lender) in accordance with
their respective Commitment Percentages.
 
Section 5.   Representations and Warranties.  The Borrowers and Guarantors,
jointly and severally, represent and warrant to the Lenders, the Swingline
Lender, the Issuing Bank and the Administrative Agent as of the date of this
First Amendment that, assuming the due execution and delivery of this First
Amendment: (a) no Default is in existence from and after, or will result from,
the execution and delivery of this First Amendment, or the consummation of any
transactions contemplated hereby; (b) each of the representations and warranties
of the Borrowers and the Guarantors in the Loan Agreement and the other Loan
Documents is true and correct in all material respects on the effective date of
this First Amendment (except for representations and warranties limited as to
time or with respect to a specific event, which representations and warranties
shall continue to be limited to such time or event); and (c) this First
Amendment and the Loan Agreement are legal, valid and binding agreements of the
Borrowers and the Guarantors and are enforceable against them in accordance with
their terms.
 
Section 6.   Ratification.  Except as hereby amended or waived, the Loan
Agreement, all other Loan Documents and each provision thereof are hereby
ratified and confirmed in every respect and shall continue in full force and
effect, and this First Amendment shall not be, and shall not be deemed to be, a
waiver of any Default or of any covenant, term or provision of the Loan
Agreement or the other Loan Documents.  In furtherance of the foregoing
ratification, by executing this First Amendment in the spaces provided below,
each of the Guarantors, on a joint and several basis, hereby absolutely and
unconditionally (a) reaffirms its obligations under the Guaranties, and (b)
absolutely and unconditionally consents to (i) the execution and delivery by the
Borrowers of this First Amendment, (ii) the continued implementation and
consummation of arrangements and transactions contemplated by the Loan Agreement
(including, without limitation, as amended or waived hereby) and the other Loan
Documents, and (iii) the performance and observance by each Borrower and each
Guarantor of all of its respective agreements, covenants, duties and obligations
under the Loan Agreement (including, without limitation, as amended or waived
hereby) and the other Loan Documents.
 
Section 7.    Conditions Precedent.  The agreements set forth in this First
Amendment are conditional and this First Amendment shall not be effective until
receipt by the Administrative Agent of a fully-executed counterpart original of
this First Amendment.
 
Section 8.    Counterparts.  This First Amendment may be executed and delivered
in any number of counterparts with the same effect as if the signatures on each
counterpart were upon the same instrument.
 
Section 9.    First Amendment as Credit Document.  Each party hereto agrees and
acknowledges that this First Amendment constitutes a “Loan Document” under and
as defined in the Loan Agreement.
 

- 6 -

--------------------------------------------------------------------------------



Section 10.   GOVERNING LAW.  THIS FIRST AMENDMENT SHALL BE DEEMED TO CONSTITUTE
A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, INCLUDING ARTICLE 5 OF
THE UCC, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO ITS CONFLICTS OF LAW
RULES).
 
Section 11.   Successors and Assigns.  This First Amendment shall be binding
upon each of the Borrowers, the Guarantors, the Lenders, the Swingline Lender,
the Issuing Bank, the Administrative Agent, the Agents and their respective
successors and assigns, and shall inure to the benefit of each such Person and
their permitted successors and assigns.
 
Section 12.   Headings.  Section headings in this First Amendment are included
herein for convenience of reference only and shall not constitute a part of this
First Amendment for any other purpose.
 
Section 13.   Expenses.  Each Borrower jointly and severally agrees to promptly
reimburse the Administrative Agent and the Arrangers for all expenses,
including, without limitation, reasonable fees and expenses of outside legal
counsel, such Person has heretofore or hereafter incurred or incurs in
connection with the preparation, negotiation and execution of this First
Amendment and all other instruments, documents and agreements executed and
delivered in connection with this First Amendment.
 
Section 14.   Integration.  This First Amendment contains the entire
understanding of the parties hereto and with any other Lenders and parties to
the Loan Agreement with regard to the subject matter contained herein.  This
First Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this First Amendment, all of which have
become merged and finally integrated into this First Amendment.  Each of the
parties hereto understands that in the event of any subsequent litigation,
controversy or dispute concerning any of the terms, conditions or provisions of
this First Amendment, no party shall be entitled to offer or introduce into
evidence any oral promises or oral agreements between the parties relating to
the subject matter of this First Amendment not included or referred to herein
and not reflected by a writing included or referred to herein.
 
Section 15.    No Course of Dealing.  The Administrative Agent, the Agents and
the Required Lenders have entered into this First Amendment on the express
understanding with each Borrower and Guarantor that in entering into this First
Amendment the Administrative Agent, the Agents and the Lenders are not
establishing any course of dealing with the Borrowers or the Guarantors.  The
Administrative Agent’s, the Agents’ and the Lenders’ rights to require strict
performance with all of the terms and conditions of the Loan Agreement and the
other Loan Documents shall not in any way be impaired by the execution of this
First Amendment.  None of the Administrative Agent, the Agents or the Lenders
shall be  obligated in any manner to execute any further amendments or waivers
and, if such waivers amendments are requested in the future, assuming the terms
and conditions thereof are satisfactory to them, the Administrative Agent, the
Agents and the Lenders may require the payment of fees in connection therewith.
 

- 7 -

--------------------------------------------------------------------------------



Each of the Borrowers and the Guarantors agrees that none of the ratifications
and reaffirmations set forth herein, nor the Administrative Agent’s, the Agents’
nor any Lender’s solicitation of such ratifications and reaffirmations,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or reaffirmation from the
Borrowers or the Guarantors with respect to any subsequent modification, consent
or waiver with respect to the Loan Agreement or any other Loan Document.
 
Section 16.   Jury Trial Waiver.  THE BORROWERS, GUARANTORS, ADMINISTRATIVE
AGENT, AGENTS AND LENDERS BY ACCEPTANCE OF THIS FIRST AMENDMENT MUTUALLY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS FIRST AMENDMENT, THE LOAN AGREEMENT, OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF ANY AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION
OF THE LOAN OR ENFORCEMENT OF THE LOAN DOCUMENTS, ARISING OUT OF TORT, CONTRACT
OR ANY OTHER LAW, AND AGREE THAT NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH
ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN
WAIVED.
 


 
[Remainder of page intentionally left blank; signature pages follow]
 

- 8 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed by their duly authorized officers or representatives, all as of the
date first above written.
 
 BORROWERS:            
CENTERLINE HOLDING COMPANY
         
 
By:
/s/ Robert L. Levy       Name:  Robert L. Levy       Title:  Chief Financial
Officer           



 
CENTERLINE CAPITAL GROUP INC.
         
 
By:
/s/ Robert L. Levy       Name:  Robert L. Levy       Title:  Vice President    
     

 
 


 
(Signatures continued on next page)
 

S-Borrowers
Signature page to First Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement

--------------------------------------------------------------------------------


 
GUARANTORS:         
CENTERLINE CAPITAL COMPANY LLC
         
 
By:
/s/ Robert L. Levy       Name:  Robert L. Levy       Title:  Secretary         
 

 
 
CENTERLINE AFFORDABLE HOUSING ADVISORS LLC
         
 
By:
/s/ Marc D. Schnitzer       Name:  Marc D. Schnitzer       Title:  Chief
Executive Officer        

 
 
CENTERLINE/AC INVESTORS LLC
         
 
By:
/s/ Marc D. Schnitzer       Name:  Marc D. Schnitzer       Title:  Chief
Executive Officer        

 
 
CENTERLINE HOLDING TRUST
         
 
By:
/s/ Marc D. Schnitzer       Name: Marc D. Schnitzer       Title:  Chief
Executive Officer        

 
 
CENTERLINE HOLDING TRUST II
         
 
By:
/s/ Marc D. Schnitzer       Name:  Marc D. Schnitzer       Title:  Managing
Trustee        

 
 
CENTERLINE INVESTORS I LLC
         
 
By:
/s/ Marc D. Schnitzer       Name:  Marc D. Schnitzer       Title:         

 
(Signatures continued on next page)
 

S-Guarantors
Signature page to First Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement

--------------------------------------------------------------------------------


 
GUARANTORS (CONT.):         
CENTERLINE REIT INC.
         
 
By:
/s/ James L. Duggins       Name:  James L. Duggins       Title:  Chief Executive
Officer           

 
 
CENTERLINE SERVICING INC.
         
 
By:
/s/ Paul Smith       Name:  Paul Smith        Title:  President & COO  

 
 
CENTERLINE FINANCE CORPORATION
         
 
By:
/s/ Paul Smith        Name: Paul Smith        Title:  President & COO  

 
(Signatures continued on next page)
 

S-Guarantors
Signature page to First Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT, SWINGLINE LENDER and ISSUING BANK:  
        
BANK OF AMERICA, N.A.
         
 
By:
        Name:        Title:           




 


 


 

S-Administrative Agent/Swingline Lender/Issuing Bank
Signature page to First Amendment to Amended and Restated Revolving Credit and
Term Loan Agreement

--------------------------------------------------------------------------------





Schedule 1


Guarantors
 
Centerline Capital Company LLC (f/k/a CharterMac Capital Company, LLC)
Centerline Affordable Housing Advisors LLC (f/k/a CharterMac Capital LLC)
Centerline/AC Investors LLC (f/k/a CM ARCap Investors LLC)
Centerline Holding Trust (f/k/a CM Holding Trust)
Centerline Holding Trust II (f/k/a CM Holding Trust II)
Centerline Investors I LLC (f/k/a ARCap Investors, L.L.C.)
Centerline REIT Inc. (f/k/a ARCap REIT, Inc.)
Centerline Servicing Inc. (f/k/a ARCap Servicing, Inc.)
Centerline Finance Corporation (f/k/a ARCap Finance Corporation)




--------------------------------------------------------------------------------



Schedule 2


Form of Signature Page for Lenders included in Required Lenders for purposes of
approving FIRST AMENDMENT  TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT:




The undersigned hereby evidences its agreement to the terms of the FIRST
AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT, and
the consummation of the transactions contemplated thereby,



 
[Name of Lender]
         
Date
By:
        Name:        Title:           



Representing _____% of all Term Loans outstanding, all Revolving Exposure,
unused Revolving Loan Commitments and unused Term Loan Commitments






--------------------------------------------------------------------------------



Schedule 3


Entities  Renamed as of February 9, 2007
                                                        
 

Name  New Name    
CharterMac
Centerline Holding Company
Charter Mac Corporation
Centerline Capital Group Inc.
CharterMac Capital Company, LLC
Centerline Capital Company LLC
CharterMac Capital LLC
Centerline Affordable Housing Advisors LLC
CM ARCap Investors LLC
Centerline/AC Investors LLC
CM Holding Trust
Centerline Holding Trust
CM Holding Trust II
Centerline Holding Trust II
ARCap Investors, L.L.C.
Centerline Investors I LLC
ARCap REIT, Inc.
Centerline REIT Inc.
ARCap Servicing, Inc.
Centerline Servicing Inc
ARCap Finance Corporation
Centerline Finance Corporation
CharterMac Mortgage Capital Corporation
Centerline Mortgage Capital Inc.
CharterMac Residual Holder LLC
Centerline Residual Holder LLC
Centerbrook Financial LLC
Centerline Financial LLC
Charter Mac Equity Issuer Trust
Centerline Equity Issuer Trust
ARCap Servicing, Inc.
Centerline Servicing Inc.
ARCap Finance Corporation
Centerline Finance Corporation

 
 
 





--------------------------------------------------------------------------------


